Title: To Benjamin Franklin from Madame Brillon, [18 March 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Ce mercredi a une heure [March 18, 1778]
Mon papa, on dit si haut que nous sommes les amis des amériquains, que je commence a croire que cela est aussi vrai qu’il est sure que pérsonne au monde ne vous aime plus que moi.
Voila douze gravures de l’abbé de st. non, qu’il me charge de vous envoyér pour les donnér a vos amis en amérique, ou a quelques uns de vos amis de paris.
Je suis faché de n’éstre pas millitaire un an seulement pour allér battre les anglois; car tout bien considéré, j’aime mieux au total estre fémme.
 
Addressed: A Monsieur / Monsieur franklin le pére / A Passy
